JOHNSON, J.
This is the fourth appeal involving the property and litigants in the case at bar. Sabin v. Levorsen, 193 Okla. 320, 145 P. 2d 402; Certiorari denied 320 U. S. 792, 88 L. Ed. 477, 64 S. Ct. 205; 320 U. S. 815, 88 L. Ed. 492, 64 S. Ct. 368; Sabin v. Levorsen, 184 Okla. 305, 87 P. 2d 138, and the third appeal, 202 Okla. 465, 214 P. 2d 445.
In Sabin v. Levorsen, 193 Okla. 320, 145 P. 2d 402, supra, this court decided all the questions presented in the case at bar.
Where from an examination of the record and the briefs of plaintiff in error, it is conclusively shown that all of the matters presented in an appeal have been determined in a prior appeal, the proceeding in error will be dismissed for the reason that there is no contest before this court. Howe v. Tarloshaw, 108 Okla. 182, 235 P. 594; Haffner v. Commerce Trust Co., 179 Okla. 235, 65 P. 2d 440.
The appeal is dismissed.
DAVISON, C. J., ARNOLD, V. C. J., and WELCH, LUTTRELL, and O’NEAL, JJ., concur.